     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


UNITED STATE OF AMERICA                     CRIMINAL INDICTMENT NO.

V.                                          4:20-CR-056

SERENDIPITY BUSINESS
SOLUTIONS, LLC, et al.


          MOTION FOR ORDER ALLOWING THE GOVERNMENT
            TO MAINTAIN CUSTODY OF SEIZED PROPERTY
              PURSUANT TO 18 U.S.C. § 983(A)(3)(B)(ii)(II)

      The United States of America, by Bobby L. Christine, United States Attorney,

and Xavier A. Cunningham, Assistant United States Attorney, for the Southern

District of Georgia, hereby moves this Court for an order permitting the United States

to maintain custody of property already in the government’s lawful custody pending

the resolution of this criminal case. In support of its motion, the United States

submits as follows:

                                  BACKGROUND

      On July 8, 2020, a federal grand jury presiding in the Southern District of

Georgia returned a sealed indictment charging the following defendants for their role

in this conspiracy to engage in wire and mail fraud, drug trafficking, and money

laundering: (1) Serendipity Business Solutions, LLC; (2) Terry Xing Zhao Wu; (3)

Natalie Ye Man Chan Wu; (4) Woonjin Lam; (5) Anthony Wu; (6) Billy Chen; (7) Ying

Le Pang; (8) Phoenix Fisheries, LLC; (9) Mark Leon Harrison; (10) Heather Huong

Ngoc Luu; (11) Lam Phuoc Quang; (12) Kevin Chinh Nguyen; (13) Elias Samuel
     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 2 of 6



Castellanos; and (14) Terry Louis Shook (Collective, the “Defendants”). See Doc. 3

(the Indictment was unsealed on August 26, 2020 (Doc. 98).

      Indictment contained a Forfeiture Allegation seeking forfeiture pursuant to

Title 18, United Sates Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), of any property real or personal, which constitutes or is derived from

proceeds traceable to the alleged specified unlawful activity, or traceable to a

conspiracy to commit such offense. See Doc 3 at 34. Additionally, the Forfeiture

Allegation sought forfeiture pursuant to Title 21, United States Code, Section 853, of

any property constituting, or derived from, any proceeds the person obtained, directly

or indirectly, and any of the person’s property used, or intended to be used in any

manner or part, to commit, or facilitate the commission of the charged offenses. See

Doc. 3 at 35.

      On or about August 26, 2020, agents with the United States Drug Enforcement

Administration (“DEA”) executed a search and seizure warrant which resulted in

seizure of the $3,031,059.45 (hereinafter, the “Seized Asset”) seized from JP Morgan

Chase Bank Account ending in 5012.

      On November 9, 2020, the Government filed a Bill of Particulars (Doc. 245) in

order to comply with its notice requirements pursuant to the Federal Rules of

Criminal Procedure Rule 32.2.      See United States v. Strissel, 920 F.2d 1162, 1166

(4th Cir.1990) (A bill of particulars is an appropriate way to pinpoint certain assets,

noted in the indictment, as subject to forfeiture.)




                                           2
     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 3 of 6



                            ARGUMENT AND CITATIONS

       Here, because the United States chose to commence a criminal action

containing a forfeiture allegation related to property that is already in Government

custody, the United States must now “take the steps necessary to preserve its right

to maintain custody of the property as provided in the applicable criminal forfeiture

statute.” See 18 U.S.C. § 983(a)(3)(B)(ii)(II). To achieve this goal, the Government

files the present motion.

       The applicable criminal forfeiture statutes here are Title 18, United Sates

Code, Section 981(a)(1)(C), Title 28, United States Code, Section 2461(c), and to Title

21, United States Code, Section 853. Title 21, United States Code, Section 853

outlines several methods that a court may employ to preserve property for the

purpose of criminal forfeiture, including, the issuance of a seizure warrant,

restraining order or injunction, or     “any other action to preserve the availability of

the property . . . for forfeiture.” 21 U.S.C. § 853(e)(1) & (f).

       A seizure warrant, restraining order or injunction is not required for the

Government to maintain custody of property already in its custody. The Government

only needs to obtain a criminal indictment containing a forfeiture allegation and

represent that it will preserve the property already in custody in order to obtain a 21

U.S.C. § 853(e) court order for the maintenance of property already in Government

custody. See, e.g., United States v. Abrahams, Criminal No. 12-cr-0639-JFM, 2013

WL 285719 at *2 (D. Md. Jan. 24, 2013). If property is already in Government




                                             3
     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 4 of 6



custody, a Section 853(f) seizure warrant is not necessary or appropriate. See In re

One 2000 White Mercedes ML320, 220 F. Supp. 2d 1325-1326 (M.D. Fla. 2001).

      Instead, a court may appropriately issue an order that permits the United

States to maintain the seized property in Government custody until the resolution of

the criminal case:

        Where the Government [represents that it has taken seized property
        into custody for purpose of forfeiture and that it will preserve that
        property until resolution of criminal case and related criminal
        forfeiture proceedings], the only court order needed to preserve the
        Government’s right to maintain custody of the property for the
        purposes of Section 983(a)(3)(B)(ii)(II) is a ‘housekeeping’ order
        providing that the Government may continue to maintain custody of
        the seized asset until the criminal case is concluded.

See United States v. Abrahams, Criminal No. 12-cr-0639-JFM, 2013 WL 285719 at *2

(D. Md. Jan. 24, 2013) (quotations omitted). The 21 U.S.C. § 853(e)(1) provision that

authorizes a court to “take any other action to preserve the availability of property”

subject to forfeiture “applies in circumstances where, as here, the Government has

already obtained lawful custody of the seized assets pursuant to Federal search and

seizure warrants, and State search warrants, and the Government seeks to comply

with Section 983(a)(3)(B)(ii)(II).” See United States v. Scarmazzo, 2007 WL 587183,

at *3 (E.D. Cal. Feb. 22, 2007). In Standridge, the court entered an order preserving

seized funds for forfeiture where the Government had obtained a criminal indictment

containing an allegation that the property was subject to forfeiture and took steps

necessary to preserve the Government’s right to maintain custody of the seized

property under 21 U.S.C. § 853(e) by filing a motion for an order to continue to

maintain custody of property. See United States v. Standridge, 2007 WL 2572207, at


                                          4
     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 5 of 6



*2 (M.D. Fla. Sept. 5, 2007). If property is already in Government custody, a court

cannot issue a seizure warrant and is not required to issue an injunction or

restraining order, but only an order that will “assure the availability of the property.”

See In re One 2000 White Mercedes ML320, 220 F. Supp. 2d at 1325.

      Thus, the Government previously took the Seized Asset into custody for

forfeiture and hereby represents that it will preserve it for forfeiture, until the

criminal case is resolved, including any criminal ancillary forfeiture proceedings, this

Court is authorized to issue an order allowing the Government to continue to

maintain custody of such property until the criminal case is concluded.              See

Scarmazzo, 2007 WL 587183 at 3.

                                   CONCLUSION

      WHEREFORE, the United States respectfully requests that this Court issue

an order under 21 U.S.C. § 853(e)(1) that (1) directs the United States to maintain

custody of the Seized Asset through the conclusion of the pending criminal case,

including any ancillary forfeiture proceedings, and (2) finds that the United States

has satisfied the custody-preservation requirement of 18 U.S.C. § 983(a)(3)(B)(ii)(II).

      Respectfully submitted this 10th day of November, 2020.

                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY

                                               /s/ Xavier A. Cunningham
                                               Xavier A. Cunningham
                                               Assistant United States Attorney
                                               New York Bar No. 5269477
                                               (912) 652-4422




                                           5
     Case 4:20-cr-00056-RSB-CLR Document 246 Filed 11/10/20 Page 6 of 6



                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the Notice of Electronic Filing that was generated as a result of

electronic filing in this Court.

       The 10th of November 2020.



                                          /s/ Xavier A. Cunningham

                                         Xavier A. Cunningham
                                         Assistant United States Attorney




                                           6
